ORDER
PER CURIAM.
On consideration of the petition for rehearing or rehearing en banc filed by ap-pellee, the District of Columbia, and the opposition thereto, it is
ORDERED by the merits division * that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellee’s petition for rehearing en banc is granted and this court’s Answer to Certified Question of Law, contained in the opinion of the court filed December 18, 2003, see 838 A.2d 300 (2003) is hereby vacated.1 An order setting the schedule for the filing of en banc briefs shall be issued shortly. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc in the month of June.
Associate Judge RUIZ would grant the petition for rehearing.

. While the Answer to the Certified Question of Law is being vacated and the case is being reheard en banc, the division opinions are not vacated.